DETAILED ACTION
Drawings
The replacement drawings for Figures 5, 6, and 9 were received on March 08, 2021.  These drawings are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a fluid injector comprising an injector housing, at least one syringe port in the injector housing, and a locking mechanism comprising a locking ring; and at least one second guide member on the locking ring having: a ramp surface configured for interacting with the at least one syringe retaining member of the syringe to rotate the locking ring from the first locked position to the second insertion/removal position as the syringe is inserted into the at least one syringe port, and a top surface at a distal end of the ramp surface, the top surface having a first catch and a second catch each protruding distally from the top surface and separated from each other along the top surface in combination with the other limitations of the independent claims. 
The closest prior art of record is Tucker et al. (US 2016/0114099). Tucker discloses a fluid injector (10) comprising an injector housing (14), at least one syringe port (16); and a locking mechanism (35) comprising a locking ring (78) rotatable between a first locked position (Figure 2B) and a second insertion/removal position ([0070]); the locking ring having a ramp surface (90, 92) configured for interacting with the at least one syringe retaining member of the syringe to rotate the locking ring from the first locked position to the second insertion/removal position as the syringe is inserted into the at least one syringe port ([0070]) and a top surface (94) extending from a distal end of the ramp surface (Figure 2A). However, Tucker fails to explicitly disclose or suggest that the top surface has a first catch and a second catch each protruding distally from the top surface. The top surface at the distal end of the ramp surface is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783